          Case 4:16-cv-00624-DPM Document 182 Filed 04/27/20 Page 1 of 1



               IN THE UNITED ST ATES DISTRICT COURT
                  EASTERN DISTRICT OF ARKANSAS
                         CENTRAL DIVISION

BRIAN WHITLEY, Individually and
on Behalf of All Others Similarly Situated                       PLAINTIFF

v.                           No. 4:16-cv-624-DPM

BAPTIST HEALTH; BAPTIST HEALTH
HOSPITALS; DIAMOND RISK
INSURANCE LLC; CONTINENTAL
CASUALTY COMPANY; ADMIRAL
INSURANCE COMPANY; ADMIRAL
INDEMNITY COMPANY; IRONSHORE
INDEMNITY, INC.; and IRONSHORE
SPECIALTY INSURANCE CO.                                      DEFENDANTS

                                    ORDER
         In general, sur-replies are disfavored because the moving party is
entitled to the last word. The Court allows one on Doc. 155 for three
reasons: the new material offered on reply; the Court's need for full
information on the important audit-related issues;             and Whitley's
opportunity to be heard again on these points at the upcoming hearing.
Unopposed motion, Doc. 173, granted. Sur-reply, Doc. 173-1, deemed
filed.
         So Ordered.

                                                    p
                                     D .P. Marshall Jr.
                                     United States District Judge
